DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/27/2022 have been fully considered but they are not persuasive.
First, Applicant argues that the examiner’s rejection relied on hindsight and is therefore improper. Applicant is reminded that, “[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In reMcLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).” See also MPEP 2145 §X.A. In this regard, Applicant has not pointed out that any of the information provided in the rejection was not known within the level of ordinary skill in the art at the time the claimed invention was filed. Moreover, the undersigned does not believe that the rejection relied on knowledge only gleaned from Applicant’s disclosure. Thus, the rejection is proper.
Second, Applicant argues that the claimed invention realizes unexpected results. The argument is not persuasive because unexpected results must be commensurate with the scope of the claims (see MPEP 2145). In the instant case, the independent claim simply requires  battery components: “a positive electrode current collector and a positive electrode material layer that is formed on the positive electrode current collector and contains an active material.” Moreover, the claim is essentially defined by formulae (1)-(3) instead of by the materials used in the battery.
Applicant’s data that was presented in the response is quite limited in comparison to the claim scope sought by Applicant. For instance, Applicant only used LiCoO2 and Li(NiMnCo)O2 cathode active materials. Yet, Applicants scope in claim 4 covers nearly the entire scope of commercially available oxide-based cathode materials. Further, Applicant’s data shows results for the binder pVDF and another pVDF-based binder with some unknown carbonyl-containing group. Yet, Applicant claims essentially the entire spectrum of fluorinated binders in claim 5. Furthermore, Applicant claims practically all carbonyl groups in the pVDF binder in claim 6. Moreover, the relative amounts of the materials do not appear to be limited, except for the binder in claim 3, which defines a known range (0.1-4 wt. %) commonly used in the art. Accordingly, the undersigned finds it extraordinarily unlikely that the alleged unexpected results are commensurate with the scope of the claims.
Additionally, formulae (1)-(3) appear to only define desideratum. For instance, formula (1) defines an integrated pyrolysis curve that appears to define no more than a desired property that determines how much carbon dioxide could be released into the battery cell to cause swelling (see Takeda and rejection below). Formula (2) defines a porosity distribution curve that is well known for obtaining excellent permeability of electrolyte, see Watanabe and rejection below. Lastly, formula (3) defines a relative ratio of maximum intensity pore volumes that is also well-known as being desirable for permeability and conductivity, see Watanabe and rejection below. Insofar that formula (1)-(3) only define desired properties and when taken in combination those desired properties lead to no more than expected improved battery performance is evidence of obviousness.
In sum, the claim scope is too large for any of the alleged unexpected results to be commensurate with the scope of the claims. Moreover, the claimed formulae appear to only represent desirable properties that enhance battery performance. The undersigned encourages Applicant to more rigidly define the invention in terms of its structure instead of desired properties in order to advance prosecution. The undersigned also encourages Applicant to consider that product-by-process limitations impart structure to the claims, and where possible, such product-by-process claims may aid in defining the invention over the prior art. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US20120280172A1) in view of  Watanabe (US20140272562A1). It is noted that Watanabe was cited in an IDS submitted 03/03/2020.
Regarding claim 1, Takeda teaches a positive electrode (claim 1; [0057]-[0060]) for a nonaqueous electrolyte battery (title) comprising a positive electrode current collector (“positive electrode current collector” ([0060])) and a positive electrode material layer (lithium nickel composite oxide, carbon powder, and PVDF form the positive electrode material layer in one example, see [0060]) that is formed on the positive electrode current collector and contains an active material (lithium nickel composite oxide; [0058]).
	Takeda does not explicitly teach, “when the positive electrode material layer is subjected to pyrolysis GC/MS measurement under a temperature rise condition of 5°C/min, an area C1 (mL/g) of a first region having a peak top in a range of 1000C or more and less than 500°C and an area C2 (mL/g) of a second region having a peak top in a range of 500°C or more and 600 C or less satisfy a following Formula (1): 6 ≤ C1/C2 ≤ 10.” However, the undersigned notes that the claimed measurement is not a standard practice in the art and it is therefore unlikely that this exact measurement exists in the prior art.
Nonetheless, Takeda more likely than not teaches the limitation. Takeda teaches that battery cell swelling occurs when lithium carbonate reacts with hydrofluoric acid in a lithium ion battery cell which can cause a decrease in the cell capacity ([0008]). Takeda teaches specifically that PVDF decomposes to generate hydrogen fluoride (HF) which reacts with the lithium carbonate compound(s) to generate the carbon dioxide gas ([0032]). Using this knowledge, Takeda teaches a method for determining the suitability of the complete positive electrode ([0030]), which includes subjecting the positive electrode material to 400ºC or higher ([0023]).
	Takeda further teaches the generation of the carbon dioxide from thermal decomposition is large in the temperature range of 200-400ºC and that the amount of carbon dioxide resulting from hydrogen fluoride is small ([0034]). The amount of carbon dioxide resulting from hydrogen fluoride from PVDF is more influential at higher temperature ([0033]). 
The temperature range of 200-400ºC corresponds closely with the claimed range of 100-500ºC, which defines the parameter C1 in the claims. The temperature range that defines C2 as claimed is 500-600ºC. The C1 parameter is required to be 6-10 times that of C2. In other terms, the claimed parameter stipulates that an overwhelming majority of the carbon dioxide is released at temperatures less than 500ºC. In view of the teachings of Takeda described above, the skilled person would expect the overwhelming majority of carbon dioxide gas to thermally decompose in the claimed range of 100-500ºC when heated at a rate of 5ºC/min. For at least these reasons, Takeda is held to teach the limitation. 
	In the alternative and assuming arguendo that Takeda does not teach the limitation, it would have been obvious before the effective filing date to arrive at the claimed invention by routine optimization. As taught by Takeda, the amount of carbon dioxide gas released in the narrower temperature range of 200-400ºC is a result-effective variable for determining cell performance:
“On the basis of the above findings, the thermal decomposition temperature of the positive electrode mixture layer according to the second aspect of the present invention is specified as 200.degree. C. or higher and 400.degree. C. or lower. Heating within the range of 200.degree. C. or higher and 400.degree. C. or lower the generation amount of the carbon dioxide gas caused by hydrogen fluoride is small and the amount of the carbon dioxide gas derived from the thermally decomposing carbonate compound is sufficiently large. Also within this temperature range, there is a sufficient correlation observed between the amount of the carbon dioxide gas that is generated from heating and cell performance.” (emphasis added, [0034])

As such, without showing unexpected results commensurate with the scope of the claim, the claimed range of the ratio of C1/C2 cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the claimed ratio in the positive electrode material of Takeda to obtain the desired cell performance ([0034]).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
The instant specification appears to indicate that bead milling is responsible for an improved performance in the number of cycles of a battery cell incorporating a positive electrode consistent with the specification. See [0048] of the instant specification. However, the milling process is only described generically ([0049]). Moreover, the examples ([0111]-[0235]) do not provide additional information regarding the milling process. In sum, the process described by Applicant is only described generically.
	Takeda does not teach the remaining limitations of claim 1, (Limitation 1) wherein the positive electrode comprising, in a pore distribution curve attained by a mercury intrusion method, a first peak (PA) corresponding to a mode diameter appearing in a range where a pore diameter is 0.1 µm or more and less than 0.3 µm and a second peak (PB) corresponding to a mode diameter appearing in a range where a pore diameter is 0.3 µm or more and 1 µm or less, and when pore volumes at peak tops of the peak (PA) and the peak (PB) are denoted as P1 [ml/g] and P2 [ml/g], respectively, these satisfy a following Formula (2): 0.6 ≤ P1/(P1 + P2) ≤ 0.9; or (Limitation 2) wherein when a pore volume V1 [ml/g] of pores having a pore diameter of 0.1 µm or more and 1.0 µm or less and a total pore volume V [ml/g], these satisfy a following Formula (3): 0.45 ≤ V1/V ≤ 0.7.
	However, Watanabe teaches the deficient limitations. Watanabe relates to the manufacture of positive electrodes for a secondary battery (abstract, [0002]) and is thus analogous art.
	Regarding Limitation 1, Watanabe teaches a pore size distribution obtained by mercury intrusion ([0013]) that teaches the claimed limitation as shown by annotated FIG. 1 given below.

    PNG
    media_image1.png
    607
    1083
    media_image1.png
    Greyscale

ANNOTATED FIG. 1
(FIG. 1 of Watanabe, annotated)
As shown above in annotated FIG. 1, the ratio P1/(P1 + P2) is 0.75. Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention by modifying the positive electrode of Takeda with that of Watanabe such that Limitation 1 is met. The skilled person would have been motivated to do so in order to obtain excellent permeability of electrolyte into the positive electrode mixture ([0004], [0019]).
	Regarding Limitation 2, Watanabe teaches the pore volume of the first and second pores variables that can be modified to obtain sufficient permeation of electrolyte solution and thus sufficient conductivity between the positive electrode active materials ([0015], [0025]). Watanabe specifically teaches that the logarithmic ratio of VD1/VD-2-. The disclosed range of the logarithmic ratio cannot be converted directly to the claimed ratio. However, based on the teachings of Watanabe, the skilled person therefore would have considered the claimed ratio of V1/V as a result effective variable before the effective filing date of the invention.  As such, without showing unexpected results commensurate with the scope of the claim, the claimed ratio of Limitation 2 cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the claimed ratio in the positive electrode material of Takeda to obtain the desired permeability and conductivity of the positive electrode material ([0004], [0019]). See case law cited above in relation to routine optimization.
Regarding claim 3, Takeda in view of Watanabe teach the positive electrode of claim 1 as discussed above. Takeda also teaches wherein the positive electrode material layer further contains a binder in an amount of 0.1 parts by weight or more and 4 parts by weight or less with respect to 100 parts by weight of the active material.
Takeda teaches at “Experimental Example 1” that PVDF is employed at 2.5 mass parts of PVDF as a binder with 95 mass parts of the active material (lithium nickel composite oxide). Adjusting to 100 parts by weight of the active material (as claimed), the resulting mass parts of PVDF is 2.6, which falls within the claimed range and thus the limitation is taught by Takeda.
Regarding claim 4, Takeda in view of Watanabe teach the positive electrode of claim 1 as discussed above. Takeda also teaches wherein the active material contains lithium-nickel composite oxide (abstract).
Regarding claim 5, Takeda in view of Watanabe teach the positive electrode of claim 3 as discussed above. Takeda also teaches wherein the binder contains polyvinylidene fluoride (PVdF) (abstract).
Regarding claim 8, Takeda in view of Watanabe teach the positive electrode of claim 1 as discussed above. Takeda also more likely than not teaches wherein the ratio Cl/C2 satisfies a following Formula (6) 6 ≤ C1/C2 ≤ 8 for the same reasons given above in relation to claim 1.
Furthermore, in the alternative and assuming arguendo that Takeda does not teach the claimed limitation, the claimed limitation would have been obvious because the amount of carbon dioxide gas released in the temperature range of 200-400ºC is a result-effective variable for determining cell performance. See rejection of claim 1 above.
Regarding claim 9, Takeda in view of Watanabe teach the positive electrode of claim 1 as discussed above. Takeda in view of Watanabe also teach wherein the ratio Pl/(Pl + P2) satisfies a following Formula (7) 0.65 ≤ P1/(P1 + P2) ≤ 0.85 (Watanabe teaches that this parameter is 0.75, see rejection of claim 1 above).
Regarding claim 10, Takeda in view of Watanabe teach the positive electrode of claim 1 as discussed above. Takeda in view of Watanabe also teach wherein the ratio V1/V satisfies a following Formula (8): 0.45 ≤ V1/V ≤ 0.65 because as discussed above in relation to claim 1, the ratio of V1/V is a result-effective variable. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the claimed ratio V1/V to obtain the desired permeability and conductivity of the positive electrode material. In doing so, the skilled person would have arrived at the claimed invention of claim 10.
Regarding claim 11, Takeda teaches a nonaqueous electrolyte battery (Experimental Example 1; [0057]-[0069]). Takeda in view of Watanabe teach the positive electrode of claim 1 as discussed above. Takeda also teaches a negative electrode for a nonaqueous electrolyte battery ([0062]) and a separator ([0064]).  
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US20120280172A1) in view of  Watanabe (US20140272562A1), and further in view of Baeuerlein (US20050221179A1).
Regarding claim 2, Takeda in view of Watanabe teach the positive electrode of claim 1 as described above. 
Neither Takeda nor Watanabe teach (Limitation 3) wherein the positive electrode material layer comprises, in particle size distribution, a first peak (IA) corresponding to a mode diameter appearing in a range of 0.1 µm or more and 2.0 µm or less and a second peak (TB) corresponding to a mode diameter appearing in a range of 3.0 µm or more and 8.0 µm or less, and when volume frequencies of the peaks (IA) and (IB) are denoted as I1 [%] and I2 [%], respectively, these satisfy a following Formula (4) 0.10 ≤ I1/(I1 + I2) ≤ 0.30.
However, Baeuerlein teaches the deficient limitation. Baeuerlein relates to a cathode material for a secondary battery (abstract) and is thus analogous art.
Baeuerlein teaches a particle size distribution at FIG. 4 that appears to teach the limitation. The peak IA occurs at approximately 0.5 µm and has a I1 “frequency” of approximately 2%. The peak IB occurs at approximately 8 µm and has a I2 “frequency” of 15%. Thus, I1/(I1 + I2) is 0.12, which falls within the claimed range. See FIG. 4 of Baeuerlein.
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the positive electrode of claim 1 as taught by Takeda in view of Watanabe with that of Baeuerlein to arrive at the claimed invention such that Limitation 3 is met. The skilled person would have been motivated to use the bimodal particle size distribution of Baeuerlein to arrive at the claimed invention because Baeuerlein teaches that such a bimodal particle size distribution (abstract) increases the packing density of the particles ([0030]).
Regarding claim 7, Takeda in view of Watanabe and Baeuerlein teach the positive electrode of claim 2 as described above. Takeda in view of Watanabe and Baeuerlein also teach wherein the ratio Il/(Il + I2) satisfies a following Formula (5): 0.10 ≤ I1/(I1 + I2) ≤ 0.20 because as discussed above, Baeuerlein teaches a ratio of 0.12 which falls within the claimed range.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US20120280172A1) in view of  Watanabe (US20140272562A1), and further in view of JP’844 (JP5522844B2). JP’844 was cited in an IDS submitted 03/03/2020. The machine translation of JP’844 is referred to below.
Regarding claim 6, Takeda in view of Watanabe teach the positive electrode of claim 5 as discussed above. Takeda also teaches wherein the binder contains the polyvinylidene fluoride (PVdF) (see rejection of claim 5 above; see abstract of Takeda).
Neither Takeda nor Watanabe teach where the polyvinylidene fluoride (PVdF) has at least one functional group selected from a carboxyl group, a carbonyl group, an aldehyde group, a hydroxyl group, an ether bond, or an ester bond.
However, JP’844 teaches the deficient limitation. JP’844 relates to an electrode for use in a secondary battery (Technical Field, [0001]) and is thus analogous art.
JP’844 teaches, inter alia, PVDF as a binder ([0032]). JP’844 teaches that PVDF is a preferable material for the binder ([0032]). In addition, JP’844 teaches a variety of polymers, several of which include the claimed functional groups, e.g., tetrafluoroethylene-perfluoroalkyl vinyl ether copolymer and ethyl vinyl ether-tetrafluoroethylene copolymer (ether groups), ethylene-acrylic acid copolymer, ethylene-methacrylic acid copolymer, ethylene-methyl acrylate copolymer, ethylene-methyl methacrylate copolymer (carbonyl group) ([0032]).
JP’844 also specifically teaches, “[t]hese may be used singly or in combination of 1 or more kinds thereof, or 2 or more of them may be used in combination…”
The selection of a known material based on its suitability for its intended use is prima facie evidence of obviousness. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and MPEP 2144.07.
Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention by modifying the positive electrode of claim 5 as taught by Takeda in view of Watanabe with that of JP’844 by selecting one or more of the above known materials for their intended use as a binder.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721
/CHRISTINA CHERN/Primary Examiner, Art Unit 1721